IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 7, 2009

                                     No. 08-61056                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



ESSIEN ITAM ESSIEN

                                                   Petitioner
v.

ERIC H. HOLDER, JR., U.S. Attorney General

                                                   Respondent




                                 Petition For Review
                            Board Of Immigration Appeals
                                    A096 028 307


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Petitioner Essien Itam Essien, proceeding pro se and in forma pauperis,
petitions for review of the October 28, 2008 Final Order of Deportation or
Removal of the Board of Immigration Appeals (“BIA”). Our review of the briefs,
pleadings, and administrative record satisfies us that this Petition for Review
should be dismissed in part and denied in part. As noted in the Respondent’s
appellate brief, (1) Petitioner has failed to set forth with specificity any


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-61056

argument in support of the issues advanced for review; (2) we lack jurisdiction
over the BIA’s decision of March 18, 2009; (3) our jurisdiction to review the
October 28, 2008 decision of the BIA is severely limited by Petitioner’s failure to
demonstrate exceptional circumstances with specificity; and (4) any disposition
by this court of the BIA’s denial of Petitioner’s Motion To Reopen would be futile,
mooting any such review. Accordingly, the Petition for Review filed with this
court by Petitioner is
DISMISSED in part and DENIED in part.




                                        2